Citation Nr: 1000272	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  99-11 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected cervical spine and left wrist disabilities. 
 
2.  Entitlement to a total rating based on based on 
unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1956, and had subsequent service in the Connecticut 
National Guard.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
January 1999 rating decision of the VA Regional Office (RO in 
Phoenix, Arizona.  The case was remanded for additional 
development by a Board decision in November 2005.

In November 2006 decision, the Board denied entitlement to 
service connection for hypertension and an acquired 
psychiatric disorder, as well as a total rating based on 
unemployability.  The Veteran appealed to the Court of 
Appeals for Veterans Claims (Court).  In a February 2008 
Joint Motion for Remand, the parties noted that the Veteran 
did not seek to advance his appeal as to the claim of 
entitlement to hypertension.  The Court's February 2008 Order 
granted the parties' motion with respect to the remaining 
issues and remanded the case for further consideration by the 
Board.  The case was remanded for further development by 
Board decision in August 2008.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.  


REMAND

In the February 2008 Joint Motion for Remand, the parties 
agreed that remand was necessary because the opinion of the 
December 2005 VA examiner was unclear and required 
clarification.  The parties also pointed out that the Board's 
instruction to the examiner was unclear.  The parties agreed 
that on remand, the Veteran should be afforded an examination 
that addressed both the service-connected left wrist and 
cervical spine disabilities and whether they had contributed 
to an acquired psychiatric disorder.

The record discloses that pursuant to the Board's August 2008 
remand, the Veteran was afforded an examination by the same 
VA provider who had examined him in December 2005 whose 
opinion was found to be wanting.  The Board finds, however, 
that the most recent examination still lacks sufficient 
clarity to render a decision at this time and remains 
inadequate.  Specifically, the Board observes that the 
examiner did not address whether symptoms associated with the 
service-connected cervical spine and wrist disorders, in 
particular, caused or aggravated an acquired psychiatric 
disorder, as requested in the 2008 remand.  It appears that 
he hedged on the question by stating that psychiatric 
disability was related to chronic pain and that two areas of 
chronic pain were in the wrist and cervical spine.  He 
related that the most pain was occasioned by a nonservice-
connected low back disorder.  In doing so, the examiner did 
not discuss the extent to which chronic pain associated with 
service-connected cervical spine and left wrist disabilities 
contributed to psychiatric disability to any quantifiable 
degree, which was also requested in the Board's remand.  
Consequently, the remand instructions remain unfulfilled 
because the November 2008 VA examiner's opinion did not 
adequately respond to the questions presented.  Accordingly, 
the Board must remand the case again to fulfill the clear 
intent of the remand instructions of August 2008.  

A remand by the Board confers upon an appellant the right to 
VA compliance with the instructions of the remand, and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board is obligated by law to 
ensure that the RO complies with its directives.  Compliance 
by the Board or the RO is neither optional nor discretionary.  
In Stegall the Court held that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law. Id.  In this case, the Board finds that the requirements 
of the August 2008 remand were not met, and another remand 
for further development is necessary to address the 
deficiencies. See 38 C.F.R. § 19.9 (2009).

Additionally, the Board notes that since the issue of TDIU is 
inextricably intertwined with consideration of the claim of 
service connection for an acquired psychiatric disorder (See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue)), it will be deferred pending final disposition of the 
claim for service connection. 

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be 
referred to a VA psychiatric 
examiner for a clarifying opinion 
as to whether current psychiatric 
disability is related to the 
Veteran's service-connected left 
wrist and/or cervical spine 
disorders.  Upon review of the 
claims file, the examiner should 
identify all current acquired 
psychiatric disorder, and state 
specifically whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the Veteran has a 
psychiatric disorder that is 
secondary to or causally related to 
chronic pain associated with his 
service-connected left wrist and/or 
cervical spine disabilities.  

The examiner should indicate 
whether the Veteran has psychiatric 
disability that has been made 
chronically worse (i.e., 
aggravated) by the service-
connected left wrist and/or 
cervical spine disorders.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability, or 
the degree to which the service-
connected disorders contribute to 
psychiatric disability, as opposed 
to any contribution by nonservice-
connected disabilities, including 
the low back.  

The findings and well-rationalized 
opinions to the questions presented 
should be set forth in detail.

2.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted in full, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002 and Supp. 
2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


